DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Thnnne following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al (US 2012/0100908) in view of Gura et al (US 2014/0357354), Arezina et al (US 2010/0227670), Oberberger et al (US 2006/0252530), and InfiniGEEK (https://infinigeek.com/bluetooth-controller/).
Re claim 1, Wells discloses a system comprising:	at least one server (par. [0085], Wells discloses a remote server);	a mobile interface device (fig. 1, 2) comprising:	a housing (10) configured to couple to a gaming cabinet ([0043], the candle can utilize a mounting plate to attach to an exterior surface of a gaming cabinet of a gaming machine and allow for power/data connections to be connected from the candle to the gaming machine), the housing including a protrusion configured to project from an external surface of the gaming cabinet (the candle 2 itself is a protrusion within a cabinet that projects from an external surface of the gaming cabinet as described in [0043]);	at least one illumination element configured to illuminate the protrusion ([0040], the shell 11 transmits light from LEDs); and	a communications component including an antenna positioned within the protrusion (antenna 127 and [0047], the antenna is used to transmit and receive wireless signals); wherein:	based on data exchanged between the communications component and the mobile device, the mobile interface device initiates communication for an interaction, between an account maintained by the server and peripheral controller communicably 
Re claim 2, Wells discloses a Wi-Fi communication or Ethernet communication connection ([0083], Ethernet port 43 and Wi-Fi via candle, [0164]).
Re claim 3, Arezina teaches the server uses the data to associate the ticket account with the electronic gaming machine, peripheral controller, or a peripheral device communicably coupled to the peripheral controller ([0056] and [0058], server 50 is used to verify and authenticate the gaming system 110 as being a permissible participant, which then allows the player to complete funding transactions, therefore the server ultimately associates the kiosk 310 used for funding with the player’s device by verifying that the player is able to use said kiosk).
Re claim 4, Arezina discloses redeeming a ticket to apply credit to the gaming machine ([0059], the kiosk 310 accepts funds and transfers them to their gaming machine, which also includes a barcoded ticket 350).
Re claim 5, Arezina discloses the interaction prints a ticket from the ticket account via a ticket printer communicably coupled to the peripheral controller ([0059] has been discussed above regarding printing tickets, and fig. 3 which has been discussed regarding the communicative coupling of kiosk 310, mobile device 300, and gaming machine 110 via the printer in kiosk 310, communicating and therefore coupled to gaming machine 110 via communication components 340 through communication channels 332 and 330).
Re claims 6 and 7, Arezina discloses adding a ticket to the ticket account in response to a cash-in event detected by a bill validator communicably coupled to the peripheral controller, and a cash-out event associated with the electronic gaming machine ([0059] to [0061], the kiosk accepts cash from a player and transfers funds to the gaming machine 110, considered a cash-in event detected by bill validator 312, and upon cashing out, scans an image of the ticket and stores it for record-keeping purposes, therefore adding a ticket to the account).
Re claims 8-12, see the above rejections, mutatis mutandis.
Re claim 13, Arezina discloses receiving a request for the transaction from the peripheral controller (since peripheral controller 340 communicates with devices 300 and 110, it therefore receives the request for both validating identity and funding transactions as discussed above).
Re claim 14, Arezina discloses the server receiving a request for the transaction from the peripheral controller (see above regarding server 50 being used to verify players’ identities).
Re claims 15-20, see the above rejections.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN Y KIM/Primary Examiner, Art Unit 3715